VERSUS CAPITAL MULTI-MANAGER REAL ESTATE INCOME FUND LLC UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22534 Versus Capital Multi-Manager Real Estate Income Fund LLC (Exact name of registrant as specified in charter) 4500 Cherry Creek Drive South, 5 th Floor Denver, CO 80246 (Address of principal executive offices) (Zip code) Mark D. Quam c/o Versus Capital Advisors LLC 4500 Cherry Creek Drive South, 5 th Floor Denver, CO 80246 (Name and address of agent for service) COPY TO: Alan Hoffman, Esq. Winston & Strawn LLP 200 Park Avenue New York, New York 10166-4193 Registrant’s telephone number, including area code: (303) 895-3773 Date of fiscal year end: March 31 Date of reporting period: December 31, 2014 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments. The Schedules of Investments are attached herewith. VERSUS CAPITAL MULTI-MANAGER REAL ESTATE INCOME FUND LLC Portfolio of Investments  December 31, 2014 (Unaudited) Shares Value Shares Value Private Investment Funds ** - 68.9% Diversified  (continued) Diversified  68.9% Soilbuild Business Space, REIT (Singapore) $ AEW Core Property Trust (U.S.), Inc. $ Spirit Realty Capital, Inc., REIT Clarion Lion Properties Fund LLC Stockland, REIT (Australia) Cornerstone Patriot Fund LP Vornado Realty Trust, REIT Harrison Street Core Property Fund Heitman America Real Estate LP Health Care  1.2% 26 Invesco Core Real Estate USA Aviv, Inc., REIT Invesco Real Estate Asia Fund HCP, Inc., REIT J.P. Morgan Real Estate Growth Health Care REIT, Inc., REIT RREEF America REIT II, LP Leisureworld Senior Care Corp. (Singapore) Torchlight Value Fund Omega Healthcare Investors, Inc., REIT Trumbull Income Property Fund, LP Primary Health Properties PLC, REIT _ US Government Building, LP*** (United Kingdom) Total Private Investment Funds Sabra Health Care, Inc., REIT (Cost $87,062,450) Ventas, Inc., REIT Common Stocks  11.3% Apartments  1.1% Hotels  0.7% Apartment Investors & Management Co., REIT Chatham Lodging Trust, REIT AvalonBay Communities, Inc., REIT Host Hotels & Resorts, Inc., REIT Bluerock Residential Growth REIT, Inc Hyatt Hotels Corp, * Campus Crest Communities, Inc., REIT InnVest Real Estate Investment Trust, REIT Equity Residential, REIT (Canada) Essex Property Trust, Inc., REIT Langham Hospitality Investments, Ltd. Invincible Investment Corp., REIT (Hong Kong) 31 Kenedix Residential Investment Corp., REIT Lasalle Hotel Properties, REIT Post Properties, Inc., REIT RLJ Lodging Trust, REIT UDR Inc., REIT Starwood Hotels & Resorts Worldwide, Inc Diversified  3.2% Mortgages  0.4% Altarea, REIT (France) Apollo Commercial Real Estate Atrium European Real Estate, Ltd. (Jersey) Finance , Inc., REIT British Land Co., PLC, REIT (United Kingdom) Starwood Property Trust, Inc., REIT Crombie Real Estate Investment Trust, REIT (Canada) Office Properties  1.5% Cromwell Property Group, REIT (Australia) Alexandria Real Estate Equities, Inc., REIT Digital Realty Trust, Inc., REIT Alstria Office REIT (Germany) Dream Office Real Estate Investment Trust, REIT BioMed Realty Trust, Inc., REIT (Canada) Boston Properties, Inc., REIT Duke Realty Corporation, REIT Brandywine Realty Trust, REIT EPR Properties, REIT Douglas Emmett, Inc., REIT Hamborner REIT AG, REIT (Germany) Keppel, REIT (Singapore) Hui Xian Real Estate Investment Trust, REIT Kilroy Realty Corp., REIT 44 Kenedix Realty Investment Corp, REIT (Japan) Mack-Cali Realty Corp., REIT Keppel DC, REIT (Singapore)* Orix Jreit, Inc. (Japan) Kiwi Property Group, Ltd., REIT 46 Premier Investment Corp., REIT (Japan) Liberty Property Trust, REIT SL Green Realty Corp, REIT Londonmetric Property PLC, REIT Ticon Industrial Connection PCL (Thailand) (United Kingdom) Yuexiu Real Estate Investment Trust, REIT Mapletree Greater China Commercial Trust, (Hong Kong) REIT (Singapore) Mapletree Logistics Trust, REIT (Singapore) Regional Malls  0.8% Mercialys SA, REIT (France) CapitaRetail China Trust, REIT (Singapore) Outfront Media, Inc., REIT General Growth Properties, Inc., REIT Prosperity REIT, (Hong Kong) Macerich Company, The, REIT Religare Health Trust (Singapore) Simon Property Group, Inc., REIT Scentre Group, REIT (Austrailia)* Taubman Centers, Inc., REIT Segro PLC, REIT (United Kingdom) See accompanying notes to portfolio of investments. 1 VERSUS CAPITAL MULTI-MANAGER REAL ESTATE INCOME FUND LLC Portfolio of Investments  December 31, 2014 (Unaudited) (continued) Shares Value Shares Value Residential  0.1% Hotels  (continued) Equity Lifestyle Properties, Inc., REIT $ Lasalle Hotel Properties, REIT, Series H, 7.50% $ Strategic Hotels & Resorts, Inc., REIT, Shopping Centers  1.1% Series B, 8.25% Brixmor Property Group, Inc., REIT Summit Hotel Properties, Inc., REIT, Charter Hall Retail, REIT (Australia) Series A, 9.25% Citycon OYJ (Finland) Sunstone Hotel Investors Inc., REIT, DDR Corp., REIT Series D 8.0% Eurocommercial Properties NV, REIT (Netherlands) Guangzhou R&F Properties Co., Ltd. (China) Japan Retail Fund Investment Corp., Office Properties  0.4% 73 REIT (Japan) Brandywine Realty Trust, REIT, Series E, 6.90% Kimco Realty Corp., REIT Corporate Office Properties Trust, REIT, Kite Realty Group Trust, REIT Series L, 7.38% Redefine Properties, Ltd., REIT (South Africa) Equity Commonwealth, REIT, Series E, 7.25% Regency Centers Corp., REIT First Potomac Realty Trust, REIT, Retail Opportunity Investments Corp., REIT Series A, 7.75% Hudson Pacific Properties Inc., REIT, Storage  0.4% Series B, 8.38% CubeSmart, REIT Kilroy Realty Corp., REIT, Series G, 6.88% Extra Space Storage, Inc., REIT Public Storage, REIT Regional Malls  0.6% CBL & Associates Properties Inc., REIT Warehouse / Industrial  0.8% Series D, 7.38% AIMS AMP Capital Industrial, REIT, General Growth Properties, Inc., REIT (Singapore) Series A, 6.38% Australian Industrial REIT (Australia) Glimcher Realty Trust, REIT, Series G, 8.13% Macquarie Mexican REIT (Mexico) Glimcher Realty Trust, REIT, Series H, 7.50% Prologis, Inc., REIT Taubman Centers Inc., REIT, Series J, 6.50% QTS Realty Trust, Inc., Class A STAG Industrial Inc., REIT Residential  0.1% Equity Lifestyle Properties, Inc., REIT Total Common Stocks Series C, 6.75% (Cost $14,513,437) Sun Communities, Inc., REIT, Series A, 7.13% Preferred Stock  3.1% Shopping Centers  0.5% Apartments  0.3% Akelius Residential AB, REIT, 5.0% Apartment Investors & Management Co., REIT Inland Real Estate Corp., Series B, 6.95% Series A, 6.88% Kimco Realty Corp., REIT, Series H, 6.90% Series Z, 7.00% Kite Realty Group Trust, REIT, Series A, 8.25% Campus Crest Communities, Inc., REIT Saul Centers Inc., REIT, Series C, 6.88% Series A, 8.00% Urstadt Biddle Properties, Inc., REIT, Essex Property Trust, Inc., REIT, Series F, 7.13% Series H, 7.13% Series G, 6.75% Weingarten Realty Investors, REIT, Diversified  0.2% Series F, 6.50% National Retail Properties, Inc., Series D, 6.63% Retail Properties of America, Inc., REIT, Storage  0.1% Series A, 7.00% CubeSmart, REIT Series A, 7.75% Vornado Realty Trust, REIT, Series J, 6.88%. Warehouse / Industrial  0.2% Health Care  0.1% STAG Industrial Inc., REIT, Series A, 9.00% Sabra Health Care, Inc., REIT, Series A, 7.13% STAG Industrial Inc., REIT, Series B, 6.63% Terreno Realty Corp., REIT, Series A, 7.75% Hotels  0.6% Ashford Hospitality Trust Inc., REIT, Total Preferred Stock Series E, 9.00% (Cost $4,061,956) See accompanying notes to portfolio of investments. 2 VERSUS CAPITAL MULTI-MANAGER REAL ESTATE INCOME FUND LLC Portfolio of Investments  December 31, 2014 (Unaudited) (continued) Par Value Shares Value Corporate Debt  2.0% Apartments  0.3% Short-Term Investments  10.6% $ Camden Property Trust, REIT, 5.70%, 5/15/2017 $ BlackRock Liquidity Funds TempFund Portfolio $ EPR Operating LP, REIT, 5.75%, 6/15/2017 Goldman Sachs Financial Square Funds  Mid-America Apartments LP, REIT Prime Obligations Fund 5.50%, 10/1/2015 Total Short-Term Investments Post Apartment Homes LP, 4.75%, 10/15/2017 (Cost $13,915,592) Health Care  1.0% Total Investments  95.9% HCP Inc., REIT, (Cost $122,095,212) 6.30%, 9/15/2016 6.00%, 1/30/2017 Other Assets Net of Liabilities 4.1 % 5.63%, 5/01/2017 Health Care REIT, Inc., REIT Net Assets  100.0% $ 5.88%, 5/15/2015 6.20%, 6/01/2016 Healthcare Realty Trust Inc., REIT * Non-income producing security. 6.50%, 1/17/2017 ** Non-tradable Securities. Senior Housing Properties Trust, REIT, *** Partnership is not designated in units. - 6.75%, 4/15/2020 The Fund owns less than 1%. Hotels  0.1% Portfolio Abbreviations: Hospitality Properties Trust, REIT, 6.30%, 6/15/2016 LP  Limited Partnership PLC  Public Limited Company Office Properties  0.3% REIT  Real Estate Investment Trust BioMed Realty L.P., REIT 3.85%, 4/15/2016 CommonWealth, REIT, 6.25%, 8/15/2016 % of Highwoods Realty LP, REIT, 7.50%, 4/15/2018 Industry Net Assets Reckson Operating Partnership LP, REIT 6.00%, 3/31/2016 Diversified % SL Green Realty Corp., REIT, Short-Term Investments % 7.75%, 3/15/2020 Health Care % Office Properties % Shopping Centers  0.3% Shopping Centers % DDR Corp., REIT, 7.50%, 4/1/2017 Apartments % Equity One, Inc. REIT, 6.25%, 1/15/2017 Hotels % Kimco Realty Corp., REIT, 5.78%,, 3/15/2016 Regional Malls % Kimco Realty Corp., REIT, 5.70%,, 5/1/2017 Warehouse/Industrial % Regency Centers LP, REIT, 5.88%, 6/15/2017 Storage % Mortgages % Warehouse / Industrial  0.0% Residential % First Industrial LP, REIT, 5.75%, 1/15/2016 Other Assets Net of Liabilities % Total Corporate Debt Total % (Cost $2,541,777) See accompanying notes to portfolio of investments. 3 VERSUS CAPITAL MULTI-MANAGER REAL ESTATE INCOME FUND LLC Notes to Portfolio of Investments For the Period Ended December 31, 2014 (Unaudited) Securities Valuation - Consistent with Section 2(a)(41) of the 1940Act, the Funds price their securities as follows: Investments in securities that are listed on the New York Stock Exchange (the NYSE) are valued, except as indicated below, at the last sale price reflected at the close of the NYSE. If there has been no sale on such day, the securities are valued at the mean of the closing bid and ask prices for the day or, if no ask price is available, at the bid price. Securities not listed on the NYSE but listed on other domestic or foreign securities exchanges are valued in a similar manner. Securities traded on more than one securities exchange are valued at the last sale price as reflected on the tape at the close of the exchange representing the principal market for such securities. If, after the close of a foreign market, but prior to the NYSE close, market conditions change significantly, certain foreign securities may be valued pursuant to procedures established by the Board of Directors (the Board). Debt securities are valued at their bid prices by an independent pricing service using valuation methods that are designed to represent fair value, such as matrix pricing and other analytical pricing models, market transactions and dealer quotations. Debt securities purchased with a remaining maturity of 60 days or less are valued at acquisition cost, plus or minus any amortized discount or premium which approximates fair value. Securities for which market prices are unavailable, or securities for which the Adviser determines that the bid and/or ask price does not reflect market value, will be valued at fair value pursuant to procedures approved by the Board. Circumstances in which market prices may be unavailable include, but are not limited to, trading in a security is suspended, the exchange on which the security is traded is subject to an unscheduled close or disruption or material events occur after the close of the exchange on which the security is principally traded. In these circumstances, the Fund determines fair value in a manner that fairly reflects the market value of the security on the valuation date based on consideration of any information or factors it deems appropriate. These may include recent transactions in comparable securities, information relating to the specific security and developments in the markets. Short-term debt securities, which have a maturity date of 60 days or less, are valued at amortized cost, which approximates fair value. Investments in open-end mutual funds are valued at their closing net asset value (the NAV). As a general matter, the Fund records the fair value of its interests in the Investment Funds based on the NAV provided by the Investment Managers and their agents. These fair value calculations will involve significant professional judgment by the Investment Managers in the application of both observable and unobservable attributes, the calculated net asset values of the Investment Funds' assets may differ from their actual realizable value or future fair value. Valuations will be provided to the Fund based on the interim unaudited financial records of Investment Funds, and, therefore, will be estimates subject to adjustment (upward or downward) upon the auditing of such financial records and may fluctuate as a result. Furthermore, the Board and the Adviser may not have the ability to assess the accuracy of these valuations. The Fund's use of fair value pricing may cause the NAV of the Shares to differ from the NAV that would be calculated using market quotations. Fair value pricing involves subjective judgments and it is possible that the fair value determined for a security may be materially different than the value that could be realized upon the sale of such security. Due to the inherent uncertainty of determining the fair value of investments that do not have readily available market quotations, the fair value of the Funds investments may fluctuate from period to period. Additionally, the fair value of investments may differ significantly from the values that would have been used had a ready market existed for such investments and may differ materially from the values the Fund may ultimately realize. Further, such investments may be subject to legal and other restrictions on resale or otherwise less liquid than publicly traded securities. Fair Value Measurements : The inputs and valuation techniques used to measure fair value of the Funds investments are summarized into three levels as described in the hierarchy below: Level 1  unadjusted quoted prices in active markets for identical securities Level 2  prices determined using other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of investments) 4 VERSUS CAPITAL MULTI-MANAGER REAL ESTATE INCOME FUND LLC Notes to Portfolio of Investments For the Period Ended December 31, 2014 (Unaudited) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. It is the Fund's policy to recognize transfers in and out of the levels at the value at the (end or beginning) of the period. For the period ended December 31, 2014, there were no transfers between levels. A summary of inputs used to value the Funds investments as of December 31, 2014 is as follows: Level 2 Level 3 Total Market Level 1 Significant Significant Value at Quoted Observable Unobservable 12/31/2014 Price Inputs Inputs Private Investment Funds * $ $  . $  . $  . Common Stocks *  .  . Preferred Stocks *  . Corporate Debt *  .  . Short-Term Investments  .  . Total Investments $ * See Schedule of Investments for industry breakout. As the fair value of the Private Investment Funds are based on the NAV provided by the Investment Managers and their agents, the disclosure of Level 3 inputs would not be meaningful. At the end of each calendar quarter, management evaluates the classification of Levels 1, 2 and 3 assets and liabilities. Various factors are considered, such as changes in liquidity from the prior reporting period; whether or not a broker is willing to execute at the quoted price; the depth and consistency of prices from third party pricing services; and the existence of contemporaneous, observable trades in the market. Additionally, management evaluates the classification of Level 1 and Level 2 assets and liabilities on a quarterly basis for changes in listings or delistings on national exchanges. There were no transfers between categories during the year ended December 31, 2014. The following is a reconciliation of Level 3 investments for which significant unobservable inputs were used to determine fair value: Balance as of 03/31/2014 $ Change in unrealized appreciation Net purchases Balance as of 12/31/2014 $ For the period ended December 31, 2014 the total change in unrealized gain on Level 3 securities still held at the end of the period was $2,742,897. Commitments - The Fund has unfunded commitments of approximately $107 million to eight of the Private Investment Funds. The commitments will be funded when called through current assets at that time. Investment Income and Securities Transactions - Dividend income is recorded on the ex-dividend date, except for certain dividends from foreign securities where the ex-dividend date may have passed, which are recorded as soon as the Fund is informed of the ex-dividend date. Dividend income is recorded net of applicable withholding taxes. Interest income is accrued daily. Premiums and discounts are amortized or accreted on an effective yield method on fixed income securities. The Fund may be subject to foreign taxes on income, gains on investments or currency repatriation, a portion of which may be recoverable. The Fund will accrue such taxes and reclaims as applicable, based upon their current interpretation of tax rules and regulations that exist in the markets in which the Fund invests. Securities are accounted for on a trade date basis. The cost of securities sold is determined and gain (losses) are based upon the specific identification method. Foreign Currency - Foreign currencies, investments and other assets and liabilities are translated into U.S. dollars at the exchange rates at 4:00 p.m. U.S. ET (Eastern Time). Fluctuations in the value of the foreign currencies and other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses). For more information with regards to significant accounting policies, see the most recent annual report filed with the Securities and Exchange Commission. 5 Item 2. Controls and Procedures. (a) The registrants principal executive and principal financial officers, or persons performing similar functions, have concluded that the registrants disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the 1940 Act) (17 CFR 270.30a-3(c))) are effective, as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on their evaluation of these controls and procedures required by Rule 30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rules 13a-15(b) or 15d- 15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d- 15(b)). (b) There were no changes in the registrants internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act (17 CFR 270.30a-3(d))) that occurred during the registrants last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrants internal control over financial reporting. Item 3. Exhibits. Certifications pursuant to Rule 30a-2(a) under the 1940 Act and Section 302 of the Sarbanes-Oxley Act of 2002 are attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Versus Capital Multi-Manager Real Estate Income Fund LLC By (Signature and Title) /s/ Mark D. Quam Mark D. Quam, Chief Executive Officer (principal executive officer) Date 2/25/2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/ Mark D. Quam Mark D. Quam, Chief Executive Officer (principal executive officer) Date 2/25/2015 By (Signature and Title) /s/ John Gordon John Gordon, Chief Financial Officer (principal financial officer) Date 2/25/2015 Certification Pursuant to Rule 30a-2(a) under the 1940 Act and Section 302 of the Sarbanes-Oxley Act I, Mark D. Quam, certify that: 1. I have reviewed this report on Form N-Q of Versus Capital Multi-Manager Real Estate Income Fund LLC; 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; 3. Based on my knowledge, the schedules of investments included in this report fairly present in all material respects the investments of the registrant as of the end of the fiscal quarter for which the report is filed; 4. The registrant's other certifying officer(s) and I are responsible for establishing and maintaining disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940) and internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of for the registrant and have: (a) Designed such disclosure controls and procedures, or caused such disclosure controls and procedures to be designed under our supervision, to ensure that material information relating to the registrant, including its consolidated subsidiaries, is made known to us by others within those entities, particularly during the period in which this report is being prepared; (b) Designed such internal control over financial reporting, or caused such internal control over financial reporting to be designed under our supervision, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles; (c) Evaluated the effectiveness of the registrant's disclosure controls and procedures and presented in this report our conclusions about the effectiveness of the disclosure controls and procedures, as of a date within 90 days prior to the filing date of this report, based on such evaluation; and (d) Disclosed in this report any change in the registrant's internal control over financial reporting that occurred during the registrant's most recent fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting; and 5. The registrant's other certifying officer(s) and I have disclosed to the registrant's auditors and the audit committee of the registrant's board of directors (or persons performing the equivalent functions): (a) All significant deficiencies and material weaknesses in the design or operation of internal control over financial reporting which are reasonably likely to adversely affect the registrant's ability to record, process, summarize, and report financial information; and (b) Any fraud, whether or not material, that involves management or other employees who have a significant role in the registrant's internal control over financial reporting. Date: 2/25/2015 /s/ Mark D. Quam Mark D. Quam, Chief Executive Officer (principal executive officer) Certification Pursuant to Rule 30a-2(a) under the 1940 Act and Section 302 of the Sarbanes-Oxley Act I, John Gordon, certify that: 1. I have reviewed this report on Form N-Q of Versus Capital Multi-Manager Real Estate Income Fund LLC; 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; 3. Based on my knowledge, the schedules of investments included in this report fairly present in all material respects the investments of the registrant as of the end of the fiscal quarter for which the report is filed; 4. The registrant's other certifying officer(s) and I are responsible for establishing and maintaining disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940) and internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of for the registrant and have: (a) Designed such disclosure controls and procedures, or caused such disclosure controls and procedures to be designed under our supervision, to ensure that material information relating to the registrant, including its consolidated subsidiaries, is made known to us by others within those entities, particularly during the period in which this report is being prepared; (b) Designed such internal control over financial reporting, or caused such internal control over financial reporting to be designed under our supervision, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles; (c) Evaluated the effectiveness of the registrant's disclosure controls and procedures and presented in this report our conclusions about the effectiveness of the disclosure controls and procedures, as of a date within 90 days prior to the filing date of this report, based on such evaluation; and (d) Disclosed in this report any change in the registrant's internal control over financial reporting that occurred during the registrant's most recent fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting; and 5. The registrant's other certifying officer(s) and I have disclosed to the registrant's auditors and the audit committee of the registrant's board of directors (or persons performing the equivalent functions): (a) All significant deficiencies and material weaknesses in the design or operation of internal control over financial reporting which are reasonably likely to adversely affect the registrant's ability to record, process, summarize, and report financial information; and (b) Any fraud, whether or not material, that involves management or other employees who have a significant role in the registrant's internal control over financial reporting. Date: 2/25/2015 /s/ John Gordon John Gordon, Chief Financial Officer (principal financial officer)
